DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 4/14/2020.  Currently claims 1-18 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021, and 10/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/06100 A2 (hereafter “Mumford”) in view of US 6,223,786 B1 (here after “Castellano”).
Mumford discloses an injection system (figures 2,4,5) comprising: a handle assembly (firing mechanism 6, figure 2) having a longitudinal axis, a proximal end, and a distal end, the handle assembly comprising: a handle body (trigger button 7) having a proximal end, a distal end, an outer surface surrounding a handle body interior (outer surface of the trigger button), a handle body opening at the distal end of the handle body for accessing the handle body interior (lower part of the trigger button), and a plunger extending through the handle body interior and oriented parallel to the longitudinal axis (implicit from page 5, lines 5-7, the trigger button causes the plunger to move forward), a tubular handle collar (firing mechanism 6, figure 2,4,5) telescopically received within the handle body interior through the handle body opening (page 5, lines 1-5) and movable along the longitudinal axis with respect to the handle body (compare figures 4 and 5), the handle collar having a handle collar distal restraint limiting relative distal movement of the handle collar with respect to the handle body (implicit, else the body and collar would get disconnected from each other), and a syringe housing assembly (barrel 1) selectively connectable to the handle assembly (page 6, lines 19-24) and oriented to the longitudinal axis when connected to the handle assembly, the syringe housing assembly comprising: a syringe housing (connector 4) having a proximal end, a distal end, an exterior side surface surrounding a syringe housing interior configured to receive at least a portion of a syringe (figure 2); a tubular syringe sleeve (carrier 16) telescopically received within the syringe housing interior through a distal end of the syringe housing and axially movable with respect to the syringe housing (see figures 4,5), the syringe sleeve having a proximal end, a distal end with a skin contact surface, and a generally cylindrically-shaped outer surface.

Mumford discloses the claimed invention except for the syringe housing assembly is connected to the handle assembly with a “snap fitting”.  Mumford and claim 1 therefore differs in that the syringe housing assembly is connected to the handle assembly with a snap fitting. In Mumford the two parts are screwed together. Castellano teaches that it is known to use a snap fitting instead of a screw or other fitting as set forth in paragraph at column 5 lines 20-27 to provide such mechanical connections that are well known to the skilled person and do not offer any surprising advantages and provide a quick and easy attachment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Mumford with a snap fit connection as taught by Castellano, since such a modification would provide the system with a snap fit connection for providing such mechanical connections that are well known to the skilled person and do not offer any surprising advantages and provide a quick and easy attachment.
Such mechanical connections are well known to the skilled person and do not offer any surprising advantages. In other words, the skilled person would be able to choose one over the other based on each application without exercising inventive skill.
Concerning claim 2 and the tubular handle collar is rotatably fixed with respect to the handle body (as in figures 2, 4, 5 for example).
Concerning claim 3 and the handle assembly further includes a handle bias member disposed between the handle body and the handle collar along the longitudinal axis to urge the handle body in a proximal direction away from the handle collar (see 22 and figure 4-5).
Concerning claim 4 and the syringe sleeve has a first syringe sleeve position wherein the distal end of the syringe sleeve is axially separated from the distal end of the syringe housing by a first distance, a second syringe sleeve position wherein the distal end of the syringe sleeve is axially separated from the distal end of the syringe housing by a second distance that is smaller than the first distance, and a third syringe sleeve position wherein the distal end of the syringe sleeve is axially separated from the distal end of the syringe housing by a third distance that is larger than the first distance, the handle bias member biasing the syringe sleeve toward the third syringe sleeve position when the handle assembly is connected to the syringe housing assembly (see figures 2, 4, and 5).
Concerning claim 5 and a handle barrel rotatably mounted and axially fixed with respect to the handle collar and having a generally cylindrical sidewall extending between proximal and distal ends of the handle barrel and a handle body landing extending radially from the sidewall, the handle barrel being rotatable with respect to the handle body between a first handle barrel position wherein the handle body landing is circumferentially aligned with and engages a radially extending handle body projection of the handle body to restrain a distal relative movement of the handle body with respect to the handle collar, and a second handle barrel position wherein the handle body landing is out of circumferential alignment with the handle body projection such that the handle body is free to move distally with respect to the handle collar, the handle barrel having a handle barrel track arranged on the sidewall of the handle barrel, the handle barrel track being oriented at least partially non parallel to the longitudinal axis between a first end and a second end of the handle barrel track (see figures 4-5).
Concerning claim 6 and comprising: a handle pusher having a proximal end and a distal end and a handle pusher lug at the distal end thereof, the handle pusher being telescopically received within the handle collar and rotatably fixed with respect to the handle collar, the handle pusher lug having a distal contact surface, the handle pusher having a radially extending handle pusher projection that extends into the handle barrel track and is movable between the first and second ends of the handle barrel track such that, upon a proximal relative movement of the handle pusher with respect to the handle collar, the handle barrel rotates with respect to the handle collar from the first handle barrel position to the second handle barrel position, and upon a distal relative movement of the handle pusher with respect to the handle collar, the handle barrel rotates with respect to the handle collar from the second handle barrel position to the first handle barrel position (see elements and structures near 7/6 as in figures 2-5).
Concerning claim 7 and the syringe sleeve has a locking pin extending radially outwardly from the syringe sleeve outer surface; the

syringe sleeve having a radially outwardly extending syringe sleeve lug at a proximal end of the syringe sleeve; and the syringe housing has a lug landing selectively aligned with and configured
to support the syringe sleeve lug (note elements 16, 24, 23, 17).
Concerning claim 8 and further comprising: a rotary collar rotatably mounted and axially fixed within the syringe housing interior, the rotary collar having a proximal end, a distal end, a generally cylindrical sidewall, and a cam surface formed in the sidewall of the rotary collar, at least a portion of the cam surface extending from a first cam end proximate the distal end of the rotary collar to a second cam end that 1s spaced apart proximally and circumferentially from the first cam end, the rotary collar further including a flexible locking arm extending axially toward a free end with a distally facing locking surface that is distally located from the distal surface of the rotary collar, the locking pin being in contact with the cam surface at the first cam end when the syringe sleeve is in the first syringe sleeve position such that, upon proximal movement of the syringe sleeve with respect to the syringe housing from the first syringe sleeve position to the second syringe sleeve position, the locking pin interacts with the cam surface to rotate the rotary collar with respect to the syringe housing from a first rotary collar position to a second rotary collar position wherein the locking pin ceases contact with the cam surface at the second cam end and is circumferentially aligned with the locking arm and the syringe sleeve is in the second syringe sleeve position, and wherein upon subsequent distal movement of the syringe sleeve with respect to the syringe housing to the third syringe sleeve position, the locking pin moves distally with respect to the rotary collar along the locking arm until the locking pin passes the locking surface of the locking arm, the locking surface preventing the locking pin from moving proximally with respect to the rotary collar (see (firing mechanism 6, figure 2,3,5)).
Concerning claim 9 and the rotary collar is in the first rotary collar position when the syringe sleeve is in the first syringe sleeve position and the second rotary collar position when the syringe sleeve is in the second and third syringe sleeve positions, the rotary collar having a first proximally facing syringe sleeve contact surface, and a second proximally facing syringe sleeve contact surface, the first syringe sleeve contact surface being in contact with a distally facing surface of the syringe sleeve lug when the rotary collar is in the first rotary collar position and the syringe sleeve is in the first syringe sleeve position to prevent distal movement of the syringe sleeve with respect to the syringe housing, and the second syringe sleeve contact surface being in contact with the distally facing surface of the syringe sleeve lug when the rotary collar is in the second position and the syringe sleeve is in the third syringe sleeve position to prevent distal movement of the syringe sleeve with respect to the syringe housing. (see figures 2, 4, and 5).
Concerning claim 10 and  wherein the distal end of the syringe sleeve has a radially outwardly extending annular locking flange, and the injection system further comprises a storage tube comprising: a storage tube body having a proximal end, a distal end, a side wall, a cavity accessible through an opening at the proximal end of the storage tube body for accepting the syringe housing assembly, a syringe housing assembly landing within the cavity for supporting the syringe housing assembly, and a syringe housing assembly lock positioned within the cavity such that when the syringe housing assembly is supported by the syringe housing assembly landing and the syringe sleeve is in the first syringe sleeve position, the syringe housing assembly lock does not engage the locking ring of the syringe sleeve, and when the syringe housing assembly is supported by the syringe housing assembly landing and the syringe sleeve is in the third syringe sleeve position, the syringe housing assembly lock engages the locking ring of the syringe sleeve and locks the syringe housing assembly within the storage tube, wherein a distance between the proximal end of the storage tube and the syringe housing assembly lock is sufficient that the proximal end of the syringe housing assembly is countersunk distally from the proximal end of the storage tube (see figures 1-6 and note position of 13 and flange near 17).
Concerning claim 11 and an audio alert means configured to provide an audio alert when the handle body reaches an end of injection position such that the handle body cannot move any further
distally with respect to the handle collar (it is examiner’s position that the device would make an audible noise when the two pieces of material contact at the end of the injection action).
Concerning claim 12 and the audio alert means comprises a striker, a strike plate, an alert biasing member operatively connected to the striker, a striker pusher for biasing the striker with respect to the strike plate and releasing the striker to strike the strike plate upon the handle body reaching the end of injection position (examiner is of the position that the materials and the spring would be these strikers and plates and biasing members).
Concerning claim 13 and the striker pusher comprises a track engaging at least one of the alert biasing member and the striker during movement of the handle body with respect to the handle collar and releasing the striker upon the handle body reaching the end of injection position, the biasing member is attached to the handle collar, and the striker is attached to an end portion of the biasing member (examiner is of the position that the materials and the spring would be these strikers and plates and biasing members).
Concerning claim 14 and further comprising: a tray comprising a plurality of storage tubes (figure 6).
Concerning claim 15 and a handle storage tube attached to the tray, the handle storage tube having a handle cavity for accepting the handle assembly, the handle storage tube including a handle storage tube snap, and the outer surface of the handle body including a flexible storage arm carrying a snap for engaging the handle storage tube snap of the handle storage tube to secure the handle assembly in the handle storage tube (again see figure 6).
Concerning claim 16 and comprising a cap for the storage tube (see 15, 32, 35 or top cover as in figure 6).
Furthermore, claims 2-16 disclose several other features resulting in the remaining functions of the device. However, it appears that the device of Mumford also performs all of these functions. Therefore, since claims 2-16 disclose simple mechanical connections such as pins, tracks and lugs, it would appear that these features form mere alternatives to the equivalent features of the device of Mumford.
Concerning specifically the subject-matter of independent claims 17 and 18 is similarly disclosed in Mumford. The additional features are the positions of the syringe (claim 17) and the tray storing a plurality of syringe housing assemblies (claim 18). Both of these features are disclosed in Mumford (see the positions of the syringe in figures 2, 4 and 5 and figure 6 for the tray as well as the corresponding description passages). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783